Citation Nr: 1620877	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for mild degenerative joint disease of the right knee.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1996 to August 2000 and in the U.S. Army from October 2003 to December 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In August 2014, the Veteran was scheduled for a Board hearing in Washington, DC, but he did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran seeks an increased rating for his service-connected right knee disability.  Specifically, he asserts that symptoms of his right knee disability are more severe than the current 10 percent disability rating reflects.  He further asserts that at times he can barely walk, which resulted in his inability to report to work.  He is currently unemployed due to his right knee disability.  See September 2013 VA Form 21-0820 Report of General Information; see also October 2013 statement; January 2014 Notice of Disagreement (NOD); June 2014 VA Form 9.  

Additional development is required in this case.  First, it appears that private treatment records remain outstanding.  Specifically, a December 2013 VA examination report indicated that Dr. L. had been prescribing hydrocodone for pain.  Such treatment reportedly occurred in 2013; the most recent treatment reports of private treatment are dated in April 2011.  Accordingly, the AOJ should attempt to obtain any records from Dr. L. since April 2011.  See 38 U.S.C.A. § 5103.

Further, based on statements made in the May 2014 substantive appeal, it appears that the Veteran's right knee symptomatology has worsened since his last examination.  Another examination should be arranged.

Regarding employability, in a July 2009 statement from the Veteran's supervisor, Officer R.L.B. indicated that the Veteran was employed by Robins AFB as a DOD Guard.  According to Officer B., the Veteran was unable to perform his duties of employment as a Security Officer due to his service-connected "foot" disability, to include standing for a period of up to 8 hours and wearing required gear (e.g. a weapon, bullet proof vest, etc.), which could result in termination of employment.  Specifically, his performance was impacted by his inability to stand for prolonged periods and wear the required gear due to its substantial weight.  Officer B. also explained that the Veteran's use of painkillers to treat his service-connected disability was problematic with respect to "his ability to reliably carry [the required] firearm."  See July 2009 VA Form 21-4138.  Although the statement above refers to the Veteran's service-connected foot disability, the Board finds that the symptoms observed by Officer B. are quite similar in nature to those reported by the Veteran with respect to his right knee disability.  See October 2013 statement; December 2013 VA examination; January 2014 NOD; June 2014 VA Form 9.  

Given the above, it appears the Veteran may be precluded from obtaining substantially gainful employment due to service-connected disability.  However, he fails to meet the minimum percentage thresholds under 38 C.F.R. § 4.16(a).  As the Board cannot consider entitlement to a TDIU under 38 C.F.R. § 4.16(b) in the first instance, the issue must be remanded to the AOJ for referral to VA's Director of Compensation.

Finally, as this matter is being remanded for the reasons set forth above, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the appeal.




Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the appeal.  Any additional records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Refer to the Director of Compensation the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b). 

3.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected right knee disability.  

The examiner should comment on whether the right knee disability would likely impair employment.  The types of limitations that might be expected should be noted.  For example, could the Veteran perform prolonged standing or sitting?  Would sedentary work be possible?  Consider the Veteran's employment history/background, as well as the impact of his service-connected right foot and lumbar disabilities.

4.  If any benefit sought on appeal remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



